— Judgment insofar as appealed from unanimously reversed on the law without costs and matter remitted to Supreme Court, Ontario County, for further proceedings, in accordance with the following memorandum: Contrary to the *921mandatory language of Domestic Relations Law § 236 (B) (7) (b), the trial court failed to set forth the factors it considered and the reasons for its decision in awarding child support (see, Frommer v Frommer, 104 AD2d 726; Gainer v Gainer, 100 AD2d 533; Nielsen v Nielsen, 91 AD2d 1016). While this court has the power to assume the functions and obligations of the trial court and make its own findings (Durso v Durso, 99 AD2d 478), we are not inclined to so do where, as here, the reasons for the determination do not appear on the face of the record (see, Gainer v Gainer, supra). Accordingly, the matter is remitted to the trial court for a statement of the factors it considered and for further findings of fact. On remand, the trial court may wish to reconsider the issue of child support and take further proof if necessary in order to comply with the statute. (Appeal from judgment of Supreme Court, Ontario County, Reed, J. — divorce.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.